DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 20-27, in the reply filed on 3/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1) Claims 20-22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (cited in IDS,Food Hydrocolloids, Feb. 2017).
Zhu et al. teaches “nanocarrier(s)” (nanoparticles) for the delivery of fucoxanthin comprising albumin and fucoxanthin (xanthophyll) (Abstract). “[T]he complexes comprising fucoxanthin and whey proteins were constructed and characterized, using bovine serum albumin (BSA) . . . and α-lactoalbumin (α-La)” (Id).  The carriers have a particles size within the nanoscale, i.e. less than 300 nm (Id.).  Figure 4 shows a mean particle size scale of about 8 nm to less than 300 nm, which makes obvious the mean particles size from 10 to 200 nm, as per claim 25.
Zhu et al. does not teach coating the particles, thus they would have satisfied the limitation of being devoid of any coating material, as per claim 26.
According to Zhu et al., “Fucoxanthin is a major carotenoid present in the chloroplasts of edible brown seaweed”, which provides “numerous benefits for human health, lowering the incidence of obesity, cardiovascular disease, diabetes and cancer” (Introduction).
	The prior art is not anticipatory insofar as it does not teach a weight ratio of albumin to xanthophyll; however, it would have been obvious to optimize a concentration for the purposes of treating diseases such as obesity etc. as taught by Zhu et al.


2) Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (cited in IDS,Food Hydrocolloids, Feb. 2017) as applied to claims 20-22, 24-27 above, and further in view of Hashimoto et al., (BJN, January 2009).
	Zhu et al., which is taught above, differs from claim 23 insofar as it does not teach amaroucianxanthin A.
Hashimoto et al. teaches the pharmacokinetics of dietary fucoxanthin (Abstract).  The reference teaches amarouciaxanthin A as a metabolite of fucoxanthin, after oral ingestion (Id.), that functions in its own right as an anticancer agent. “Asai et al. demonstrated the antiproliferative effect of fucoxanthinol and amaroucianxanthin A in prostate cancer PC-3 cells” (see Discussion 3rd paragraph).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use amaroucianxanthin A in the complexes of Zhu et al. since amaroucianxanthin A is a metabolite of fucoxanthin and functions as an anticancer agent.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612